Exhibit 10.132 EXHIBIT D "NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE [CONVERTIBLE –OR-EXERCISABLE] HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS.THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE ACT.NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES." ADDITIONAL INVESTMENT RIGHT To Purchase for up to $2,000,000 of Purchase Price up to $2,400,000 of Principal Amount of convertible Notes and Class B Common Stock Purchase Warrants of: ADVANCED CELL TECHNOLOGY, INC. THIS ADDITIONAL INVESTMENT RIGHT (the "AIR") certifies that, for value received, (the "HOLDER"), is entitled, upon the terms and subject to the limitations on exercise and the conditions hereinafter set forth, at any time on or after the date hereof (the "INITIAL EXERCISE DATE") and on or prior to the close of business on August , 2010 (“TERMINATION DATE”) up to $2,400,000 of Principal Amount of convertible Notes (“AIR NOTES”) and such number ofClass B Common Stock Purchase Warrants.One and one third Class B Warrants will be issued for each two Shares that would be issued on the Closing Date (as defined in the Subscription Agreement) assuming the complete conversion of the AIR Note on the Closing Date at the Conversion Price (“CLASS B WARRANTS”).
